  Case 19-01872        Doc 74    Filed 05/27/20 Entered 05/27/20 09:23:53             Desc Main
                                   Document     Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION

 In Re:                                            Case No. 19-01872

 Charles N. Brown
                                                   Chapter 13

 Debtor                                            Hon. Judge Carol A. Doyle

 NOTICE OF MOTION OF SPECIALIZED LOAN SERVICING, LLC AS SERVICER
   FOR U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN
 INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE,
 SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR BEAR STEARNS ASSET BACKED SECURITIES I TRUST 2006-HE10,
 ASSET BACKED-CERTIFICATES, SERIES 2006-HE10 TO MODIFY AUTOMATIC
                              STAY

VIA ELECTRONIC NOTICE:

          David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling,
          IL 60090

          Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603

VIA U.S. MAIL:

          Charles N. Brown, Debtor, 8308 S. Constance Ave., Chicago, IL 60617

       PLEASE TAKE NOTICE that on June 9 , 2020 at 9:30 a.m ., I will
appear before the Honorable Judge Carol A. Doyle, or any judge sitting in that judge’s place,
and present the Motion of Specialized Loan Servicing LLC, as servicing agent for
Specialized Loan Servicing, LLC as servicer for U.S. Bank National Association, as
Trustee, successor in interest to Bank of America, National Association, as Trustee,
successor by merger to LaSalle Bank National Association, as Trustee for Bear Stearns
Asset Backed Securities I Trust 2006-HE10, Asset Backed-Certificates, Series 2006-
HE10 to Modify Automatic Stay, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at
www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
  Case 19-01872       Doc 74     Filed 05/27/20 Entered 05/27/20 09:23:53           Desc Main
                                   Document     Page 2 of 5


Objection is timely filed, the motion will be called on the presentment date.


 Dated: May 27, 2020                              Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on May 27,
2020, before the hour of 5:00 p.m.


                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Movant
  Case 19-01872         Doc 74    Filed 05/27/20 Entered 05/27/20 09:23:53          Desc Main
                                    Document     Page 3 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION

 In Re:                                               Case No. 19-01872

 Charles N. Brown
                                                      Chapter 13

 Debtor                                               Hon. Judge Carol A. Doyle

  MOTION OF SPECIALIZED LOAN SERVICING, LLC AS SERVICER FOR U.S.
 BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN INTEREST TO
 BANK OF AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR BY
  MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
   BEAR STEARNS ASSET BACKED SECURITIES I TRUST 2006-HE10, ASSET
    BACKED-CERTIFICATES, SERIES 2006-HE10 FOR RELIEF FROM STAY

          NOW COMES Specialized Loan Servicing, LLC as servicer for U.S. Bank National

Association, as Trustee, successor in interest to Bank of America, National Association, as

Trustee, successor by merger to LaSalle Bank National Association, as Trustee for Bear Stearns

Asset Backed Securities I Trust 2006-HE10, Asset Backed-Certificates, Series 2006-HE10

(hereinafter, “Movant”), a secured creditor herein, by and through its attorneys, the law firm

of Sottile & Barile, LLC, moves this Honorable Court pursuant to 11 U.S.C. §362(d) for an

Order granting Movant relief from the automatic stay and in support thereof states as follows:

          1. This Court has jurisdiction pursuant to 11 U.S.C. §§361, 362 and 363 of the United

             States Bankruptcy Code.

          2. On October 27, 2006, the Debtor did execute a certain Note in the amount of

             $144,000.00 (Exhibit A), secured by a Mortgage on the property commonly known

             as 8308 SOUTH CONSTANCE AVE, CHICAGO, IL 60617 (Exhibit B).

          3. On August 22, 2012, the Debtor entered into a Loan Modification Agreement

             effective October 1, 2012 (Exhibit C).
Case 19-01872     Doc 74     Filed 05/27/20 Entered 05/27/20 09:23:53            Desc Main
                               Document     Page 4 of 5


    4. Enforcement of Movant’s security interest has been stayed automatically by

       operation of 11 U.S.C. § 362 of the Bankruptcy Code upon Debtor’s filing of this

       petition on January 23, 2019.

    5. The Debtor’s Modified Chapter 13 Plan was confirmed on September 24, 2019.

       Section C of the Modified Plan provides for the Debtors to make current monthly

       mortgage payments directly to Movant. Section E (5) of the Modified Plan provides

       for Movant to receive monthly disbursements from the Chapter 13 Trustee to cure

       the pre-petition arrearage claim.

    6. As of May 6, 2020, there remains due and owing on the Note and Mortgage

       referenced in paragraph two hereof, the unpaid principal balance of $80,435.09.

    7. The Debtor is delinquent on post-petition mortgage payments to Movant. As of May

       19, 2020, the default was $1,392.45.

    8. Continuation of the automatic stay will cause irreparable harm to Movant and will

       deprive it of the adequate protection to which it is entitled.

    9. Specialized Loan Servicing LLC services the loan on the Property referenced in this

       Motion. In the event the automatic stay in this case is modified, this case dismisses,

       and/or the Debtor obtains a discharge and a foreclosure action is commenced on the

       mortgaged property, the foreclosure will be conducted in the name of Movant or

       Movant’s successor or assignee. Movant, directly or through an agent, has

       possession of the Note. The Note is either made payable to Movant or has been duly

       endorsed. Movant is the original mortgagee or beneficiary or the assignee of the

       Mortgage/Deed of Trust.
  Case 19-01872         Doc 74   Filed 05/27/20 Entered 05/27/20 09:23:53             Desc Main
                                   Document     Page 5 of 5


       10. This Court has authority to order that Rule 4001(a)(3) is waived to the order entered

           in granting this motion, and Movant requests this Court so order.

WHEREFORE, Movant prays this Court enter an Order pursuant to 11 U.S.C. Section 362(d)

modifying the automatic stay as to Movant, and for such other and further relief as this Court may

deem just and proper.

 Dated: May 27, 2020                               Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant
